Citation Nr: 1630233	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-23 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the Veteran's claims file currently resides with the New Orleans, Louisiana RO.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in October 2011.  

In April 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ).  As the sufficient efforts were made to obtain the noted Social Security Administration (SSA) records, the Board finds the directives have been substantially complied with as to claims 1 and 3, and those matters are again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's right ear hearing loss disability had its onset during service.

2.  The Veteran does not have left ear hearing loss disability for VA compensation purposes.

3.  The preponderance of the evidence is against a finding that the Veteran has a left foot disability that is etiologically related to a disease, injury, or event in service. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.102 (2015).

2.  Left ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.102 (2015).

3.  Left foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  November 2007 and December 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, during the Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claims.  The VLJ issued the aforementioned decision remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Veteran's service treatment records, VA medical treatment records and records relating to a disability benefits claim from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA has made all required attempts to obtain records.  38 C.F.R. § 3.159(c)(2). 

VA examinations were conducted in February and March 2008, and an addendum medical opinion as to hearing loss was obtained in May 2014; the examiners made all necessary findings and offered required nexus opinions with regard to the claims being decided.  The opinions provided were supported by rationales which considered the full extent of the competent and credible evidence of record.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection-Laws

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system is among the listed conditions, subject to a one year presumptive period. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection-Discussion and Analysis

The Veteran contends that he has current bilateral hearing loss and left foot disability that are related to service.  

Hearing Loss Disability

Initially, the Board notes that acoustic trauma was incurred in service in the form of military noise exposure, with and possibly without the use of hearing protection, included firearms, machine guns, missile launchers, naval guns, tanks, heavy artillery, combat explosions, aircraft engines, truck driver, electrical generators, and auto/tire repair.  

Service treatment records reveal that the Veteran had normal hearing bilaterally across test frequencies at enlistment in September 1977.  A December 1981 hearing evaluation revealed a mild hearing loss 4000 to 6000 Hertz for the right ear only.  There was no audiological information from discharge in 1983.  

The Veteran has demonstrated current hearing loss that meets the criteria found at 38 C.F.R. § 3.385 in the right ear but not the left ear as noted in March 2008 VA audiology examination.  Pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ


500
1000
2000
3000
4000
Avg
 
RIGHT
35
35
40
55
45
44
 
LEFT
15
15
15
15
20
16
 

Maryland CNC results were 80% in the right ear and 94% in the left ear.

The VA examiner in March 2008 diagnosed mild to moderate sensorineural hearing loss in the right ear and normal hearing in the left ear.  The examiner stated, "That this veteran reports an onset of bilateral hearing loss of 5 years ago approximately 20 years after his discharge from the military.  Based on this reported onset and hearing thresholds for his 1981 hearing evaluation it is my opinion that military noise exposure is not responsible for his hearing loss."  

A VA audiological addendum was obtained in May 2014.  The opinion of the audiologist, following review of the VBMS file, was as follows:

Enlistment testing shows normal hearing bilaterally. Discharge testing reveals mild hearing loss in the right ear ONLY. In my opinion military noise exposure did contribute to hearing loss in the right ear ONLY.

Thus, the competent medical evidence of record is in equipoise as to the issue service connection for right ear hearing loss disability.  Accordingly, service connection for right ear hearing loss disability.  

The Board has also concluded that service connection for left ear hearing loss disability is not warranted.  In this regard, the Board notes that the grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  Moreover, as discussed above, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, the evidence currently associated with the record demonstrates that the Veteran does not have left ear hearing loss disability for VA compensation purposes.  The Board acknowledges the Veteran's report that he has experienced a decrease in hearing acuity; however, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim of entitlement to service connection for left ear hearing loss disability must be denied.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Left Foot Disability 

Service treatment records reflect that the Veteran was treated for complaints of left foot pain which was diagnosed as hallux valgus based upon his subjective history.  However, the X-rays of the left foot did not confirm the diagnosis of hallux valgus nor did the X-rays show any evidence of a left foot fracture.  

VA treatment records dating from November 2007 show complaints of left foot pain.  

A report of VA of February 2008 foot examination indicates that the examiner reviewed the record and noted that the Veteran was diagnosed with pes planus and hallux valgus in service in September 1983, which was a month prior to his separation from service.  The examiner noted that the 1977 entrance examination did not indicate pes planus, nor did examinations by the VA Podiatry Department and Orthopedics Department in Houston Texas.  The examiner concluded that he probably did have mild hallux valgus as he had hallux valgus now on examination.  The examiner noted that in 1980 the Veteran had a sprain of the left foot.  X-ray was normal.  He also had a motor vehicle accident in March 1980 but this was an ankle contusion and had nothing to do with his foot.  The indication from the veteran was that the automobile accident injured his foot, but medical documentation did not indicate that his foot was involved in the motor vehicle accident.  An X-ray taken in June 2007 shows he has hallux valgus with a bunion.  He underwent a bunionectomy in November 2007 at VA.  

The assessment following examination was post bunionectomy of the left first metatarsal.  The opinion was as follows:

There is some indication that the veteran possibly had a mild hallux valgus when he was in the military service. This is documented in the medical chart. However x ray that was done while he was in the military did not pick up hallux valgus. So even though there is subjective evidence of a possible small hallux valgus the x-ray was read as normal. He obviously developed significant hallux valgus since the time of the military to currently. This was a problem enough for him to wind up having surgery to correct this. There is no indication in military records that he ever injured his foot specifically in a motor vehicle accident as he stated. There was an accident where he injured his ankle but this did not include his foot. He was seen in the military about first metatarsophalangeal pain several times and this was attributed to a large sesamoid bone. X-ray essentially was read as normal when he was in the military service. At issue here is whether he had hallux valgus of a significant character in the military service to be aggravated to cause his current problem. He probably did have a mild hallux valgus in the military. However there is no indication at the time that he was in that his hallux valgus would have been aggravated beyond normal progression of the problem. He obviously progressed hallux valgus after he got out of the military service to the point where he underwent a bunionectomy (as stated before ). It is my opinion that his current foot problem which is actually a postop bunionectomy and correction of hallux valgus of the left foot is not connected to the complaints that he had and it certainly was not aggravated by the military service.

During his Board hearing, the Veteran asserted that while in Germany he was in a car accident where the wheel from the driver side came through where he was sitting and broke his leg, toe, and foot.  He mentioned he was in a full leg cast for 4 months and was supposed to have surgery prior to getting out the service.  He mentioned using a cane for support after the bunionectomy and stated a doctor mentioned it is likely due to incident that took place in the military.  

SSA records reflect that the Veteran was found not disabled in 2010.  Disabilities noted in a November 2010 consultative examination did not include left foot disability.  

The available medical evidence does not establish a connection between the Veteran's current left foot disability and the Veteran's active military service.  The Veteran has not submitted any medical records with a medical opinion to contradict the 2008 VA examiner's opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  

The favorable evidence of a link between an in-service injury and the Veteran's current left foot disability again consists solely of the Veteran's assertions.  While the Veteran is entirely competent to report his symptoms, he has presented no probative clinical evidence of a nexus between his left foot disability and his military service.  The medical evidence of records suggests that there is no medical link between the Veteran's current left foot disability and the left foot complaints and findings noted during service.  There is no indication that he underwent extensive treatment in service for his left foot as he has described at the hearing, and his testimony in this regard is inconsistent with the record and not considered credible.

Also, the Veteran as a lay person is not competent to associate any of his claimed symptoms of a left foot disability to an in-service injury, as he lacks the specific medical training to provide a competent opinion.  See also 38 C.F.R. § 3.159(a)(1) (2014).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as already discussed, they are not applicable here as the Veteran's current condition, post bunionectomy is not one considered under the provisions of 38 C.F.R. § 3.303(b).  While arthritis is a condition considered under 38 C.F.R. § 3.303(b), the Board finds that in light of the February 2008 VA examination, the Veteran does not currently have arthritis of the left foot.

In summary, while there is some favorable evidence, primarily the Veteran's lay statements, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the Veteran's left foot disability and active military service.  The medical opinion outweighs the Veteran's lay contentions.  Although the evidence of record shows findings of a left foot condition and in-service treatment for relevant symptoms, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted. 

The Board emphasizes is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the conclusions of the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The VA examiner also based the opinion upon review of the claims file.  For these reasons, it is assigned greater probative weight.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for left foot disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss disability is granted.  

Service connection for left ear hearing loss disability is denied.  

Service connection for a left foot disability is denied.  


REMAND

In April 2014, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development to include obtaining an opinion regarding whether the currently reported tinnitus is related to service.  As the May 2014 audiology report reflects that this was not accomplished, the Board finds the directives have not been substantially complied with, and the matter must again be returned to the AOJ.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the audiologist who authored the May 2014 audiology report.  

If the May 2014 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claim (and examination of the Veteran if deemed necessary), the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's reported tinnitus is related to any disease or injury in service or to service-connected right ear hearing loss disability. 

The underlying reasons for all opinions expressed must be included in the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Review the addendum/examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


